EXHIBIT 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 17, 2010, is by and among AMERICAN PACIFIC CORPORATION, a Delaware
corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower as may
from time to time become a party hereto (collectively, the “Guarantors”), the
Lenders party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by
merger to Wachovia Bank, National Association), as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).
W I T N E S S E T H
     WHEREAS, the Borrower, the Guarantors, certain banks and financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of February 6, 2007 (as amended by that certain First
Amendment dated as of July 7, 2009, and as further amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);
     WHEREAS, the Credit Parties have requested the Required Lenders amend
certain provisions of the Credit Agreement; and
     WHEREAS, the Required Lenders are willing to make such amendments to the
Credit Agreement, in accordance with and subject to the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     1.1 Amendment to Definition of Applicable Percentage. The pricing grid
contained in the definition of “Applicable Percentage” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

                  Applicable Percentage             LIBOR     Pricing   Total  
Base Rate   Margin &   Commitment Level   Leverage Ratio   Margin   L/C Fee  
Fee
I
  ³ 4.00 to 1.0   1.75%   2.75%   0.50% II   <4.00 to 1.0 but
³ 3.25 to 1.0   1.50%   2.50%   0.50% III   <3.25 to 1.0 but
³ 2.50 to 1.0   1.25%   2.25%   0.50% IV   < 2.50 to 1.0   1.00%   2.00%  
0.375%

     1.2 Amendment to Definition of Permitted Investments. The reference to
“$5,000,000” contained in the first proviso of clause (m) in the definition
“Permitted Investments” set forth in Section 1.1 of the Credit Agreement is
hereby amended to read “$6,000,000.”

Page 1 of Exhibit 10.1



--------------------------------------------------------------------------------



 



     1.3 Amendments to Section 5.9(b). Section 5.9(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
     (b) Interest Coverage Ratio. The Interest Coverage Ratio, as of the last
day of each fiscal quarter of the Borrower, shall be greater than or equal to
the levels set forth in the grid below for the periods corresponding thereto:

      Period   Minimum Ratio
September 30, 2010 through June 30, 2011
  2.00 to 1.00
July 1, 2011 and thereafter
  2.50 to 1.00

     1.4 Amendments to Section 9.2(a). The contact information set forth in the
Section 9.2(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows and prior notification of such change in address is
hereby ratified and confirmed:

     
The Borrower
  American Pacific Corporation
and the other
  3883 Howard Hughes Parkway, Suite 700
Credit Parties:
  Las Vegas, Nevada 89169
 
   
 
  Attention: Dana Kelley, Chief Financial Officer
 
  Telecopier: (702) 699-4163
 
  Telephone: (702) 735-9456
Borrower’s
   
Website address:
  www.apfc.com
 
   
The Administrative
   
          Agent:
  Wells Fargo Bank, National Association,
 
  as Administrative Agent
 
  Charlotte Plaza
 
  201 South College Street, CP8
 
  Charlotte, North Carolina 28288-0680
 
  Attention: Syndication Agency Services
 
  Telecopier: (704) 383-0288
 
  Telephone: (704) 374-2698
 
   
 
  with a copy to:
 
   
 
  Wells Fargo Bank, National Association
 
  Nevada Regional Commercial Banking Office
 
  3800 Howard Hughes Parkway, 4th floor
 
  Las Vegas, NV 89169
 
  Attention: Virginia Christenson
 
                      Vice President/Sr. Relationship Manager
 
  Telecopier: (702) 791-6365
 
  Telephone: (702) 791-6324

Page 2 of Exhibit 10.1



--------------------------------------------------------------------------------



 



ARTICLE II
CONDITIONS TO EFFECTIVENESS
     2.1 Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction (or
waiver) of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):
     (a) Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Required
Lenders and the Administrative Agent.
     (b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.
     (c) Fees and Expenses.
     (i) The Administrative Agent shall have received from the Borrower, for the
account of each Lender, an amendment fee in an amount equal to 25 basis points
on the aggregate Revolving Commitments of such Lender (prior to giving effect to
this Amendment).
     (ii) The Administrative Agent shall have received from the Borrower such
other fees and expenses that are payable in connection with the consummation of
the transactions contemplated hereby and Moore & Van Allen PLLC shall have
received from the Borrower payment of all outstanding fees and expenses
previously incurred and all fees and expenses incurred in connection with this
Amendment.
     (d) Legal Opinion. The Administrative Agent shall have received an opinion
or opinions of counsel for the Credit Parties, dated the Amendment Effective
Date and addressed to the Administrative Agent and the Lenders which shall be in
form and substance satisfactory to the Administrative Agent.
     (e) Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
ARTICLE III
MISCELLANEOUS
     3.1 Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

Page 3 of Exhibit 10.1



--------------------------------------------------------------------------------



 



     3.2 Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
     (d) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).
     (e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
     (f) The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.
     (g) The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.
     3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.
     3.4 Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.
     3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.
     3.6 Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.
     3.7 Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
     3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall

Page 4 of Exhibit 10.1



--------------------------------------------------------------------------------



 



constitute one and the same instrument. Delivery of an executed counterpart to
this Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered.
     3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under this Credit Agreement
on or prior to the date hereof.
     3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     3.11 Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     3.12 General Release. In consideration of the Administrative Agent’s and
the Required Lender’s willingness to enter into this Amendment, each Credit
Party hereby releases and forever discharges the Administrative Agent, the
Lenders and the Administrative Agent’s and the Lenders’ respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as “Bank Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which any Credit Party
may have or claim to have against any of the Bank Group in any way related to or
connected with the Credit Documents and the transactions contemplated thereby.
     3.13 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Page 5 of Exhibit 10.1



--------------------------------------------------------------------------------



 



AMERICAN PACIFIC CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
     IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

          BORROWER:   AMERICAN PACIFIC CORPORATION,     a Delaware corporation
 
       
 
       
 
  By:   /s/ DANA KELLEY
 
       
 
  Name:   Dana M. Kelley
 
  Title:   Vice President, Chief Financial Officer & Treasurer
 
       
 
        GUARANTORS:   AMERICAN PACIFIC CORPORATION,     a Nevada corporation
 
       
 
       
 
  By:   /s/ DANA KELLEY
 
       
 
  Name:
Title:   Dana M. Kelley Chief Financial Officer & Treasurer
 
       
 
            AMPAC FINE CHEMICALS LLC,     a California limited liability company
 
       
 
       
 
  By:   /s/ LINDA G. FERGUSON
 
       
 
  Name:
Title:   Linda G. Ferguson Secretary
 
       
 
            ENERGETIC ADDITIVES INC., LLC,     a Nevada limited liability
company
 
       
 
       
 
  By:   /s/ DANA KELLEY
 
       
 
  Name:   Dana M. Kelley
 
  Title:   Manager
 
            AMPAC-ISP CORP.,     a Delaware corporation
 
       
 
       
 
  By:   /s/ DANA KELLEY
 
       
 
  Name:   Dana M. Kelley
 
  Title:   Chief Financial Officer & Treasurer

Page 6 of Exhibit 10.1



--------------------------------------------------------------------------------



 



AMERICAN PACIFIC CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

              AMERICAN AZIDE CORPORATION,     a Nevada corporation
 
       
 
       
 
  By:   /s/ DANA KELLEY
 
       
 
  Name:   Dana M. Kelley
 
  Title:   Treasurer
 
            AMPAC FARMS, INC.,     a Nevada corporation
 
       
 
       
 
  By:   /s/ DANA KELLEY
 
       
 
  Name:   Dana M. Kelley
 
  Title:   Treasurer
 
            AMPAC FINE CHEMICALS TEXAS, LLC,     a Delaware limited liability
company
 
       
 
       
 
  By:   /s/ LINDA G. FERGUSON
 
       
 
  Name:   Linda G. Ferguson
 
  Title:   Secretary

Page 7 of Exhibit 10.1



--------------------------------------------------------------------------------



 



AMERICAN PACIFIC CORPORATION
AMENDMENT TO CREDIT AGREEMENT

         
ADMINISTRATIVE AGENT
        AND LENDERS:   WELLS BANK, NATIONAL ASSOCIATION (successor-by-merger to
Wachovia Bank, National Association), as a Lender and as Administrative Agent
 
       
 
       
 
  By:   /s/ VIRGINIA S. CHRSTENSON
 
       
 
  Name:   Virginia S. Christenson
 
  Title:   Vice President/Senior Relationship Manager

Page 8 of Exhibit 10.1



--------------------------------------------------------------------------------



 



AMERICAN PACIFIC CORPORATION
AMENDMENT TO CREDIT AGREEMENT

              BANK OF AMERICA, N.A.,     as a Lender
 
       
 
       
 
  By:   /s/ JOHN C. PLECQUE
 
       
 
  Name:   John C. Plecque
 
  Title:   Senior Vice President

Page 9 of Exhibit 10.1